Opinion issued October 9, 2003

 











In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-00-00222-CV




NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH,
PA,  Appellant

V.

UNITED L.P. GAS CORP., TEXAS EASTERN PRODUCTS PIPELINE
CORP., AND MEYERS-REYNOLDS & ASSOCIATES, INC., Appellees

* * *

UNITED L.P. GAS CORP., Appellant

V.

NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH,
PA, Appellee

* * *

MEYERS-REYNOLDS & ASSOCIATES, INC., Appellant

V.

NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH,
PA, Appellee




On Appeal from the 234th District Court
Harris County, Texas
Trial Court Cause No. 95-05990




MEMORANDUM OPINION ON REHEARING
          The Court’s opinion in this cause issued on March 14, 2002.  See Nat’l Union
Fire Ins. Co. of Pittsburgh, PA v. United L.P. Gas Corp., No. 01-00-00222-CV (Tex.
App.—Houston [1st Dist.] Mar. 14, 2002, no pet. h.) (not designated for publication). 
National Union Fire Insurance Company of Pittsburgh, PA (“National Union”) and
Texas Eastern Products Pipeline Corporation (“TEPPCO”) filed motions for
rehearing.  Before the Court ruled on those rehearing motions, the parties filed a joint
motion requesting an abatement of the appellate cause, to allow the parties to pursue
meaningful settlement discussions.  On July 1, 2002, this Court granted the parties’
joint motion for abatement and abated the appeal.  The parties have now advised the
Court that they have settled and that the trial court has accepted their settlement
agreement.  Based on that settlement agreement, National Union, TEPPCO, and
United L.P. Gas Corporation (“United”) have filed a joint motion to withdraw
portions of the panel’s opinion on original submission, to vacate the related portion
of this Court’s judgment, and to render judgment in part.  Meyers-Reynolds &
Associates, Inc. (“Meyers”), which approved, in form and in substance, the trial
court’s order approving and effectuating the settlement agreement, does not oppose
National Union, United, and TEPPCO’s joint post-settlement motion.

          The Court rules as follows:
1.The Court lifts the abatement and reinstates the cause.
 
2.The Court grants the unopposed, post-settlement motion of
National Union, United, and TEPPCO.
 
3.Pursuant to that joint, unopposed motion, the Court withdraws the
following portions of its opinion of March 14, 2002: 
 
●Part II. A. (on pages nine to 33 of the opinion),
 
●Part II. B. (on pages 34 to 45 of the opinion), and
 
●Part III (on page 48 of the opinion).
 
4.The Court substitutes the following text for the text hereinabove
withdrawn from Part III of its opinion of March 14, 2002:
 
We reverse that portion of the trial court’s judgment that
rendered judgment for United L.P. Gas Corporation and Texas
Eastern Products Pipeline Corporation against National Union
Fire Insurance Company of Pittsburgh, PA.  With respect to that
portion of the judgment, and without reaching the merits of
United L.P. Gas Corporation and Texas Eastern Products Pipeline
Corporation’s claims against National Union Fire Insurance
Company of Pittsburgh, PA, we render judgment that United L.P.
Gas Corporation and Texas Eastern Products Pipeline
Corporation take nothing by way of their claims against National
Union Fire Insurance Company of Pittsburgh, PA.  We affirm the
judgment in all other respects.
 
5.The Court VACATES, WITHDRAWS, and SETS ASIDE its
judgment of March 14, 2002 in this cause and substitutes the
judgment issued this day in the prior judgment’s place.
 
6.All pending rehearing motions are overruled as moot, without
regard to the merits.

          It is so ORDERED.
 
PER CURIAM
Panel consists of Justices Nuchia and Price.

Justice Cohen, who was a member of the panel on original submission in this cause
and who retired before the issuance of this rehearing opinion, not participating on
rehearing.